Citation Nr: 0026781	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-19 598	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for right and left knee 
disabilities.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel




REMAND

The veteran served on active duty from April 1990 to October 
1991.  He appeals to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied service 
connection for right and left knee disabilities.

In August 2000, the Board sent a letter to the veteran asking 
him to clarify whether he wanted a Board hearing.  He was 
told that if he did not respond in 30 days it would be 
assumed he wanted a hearing before a Board member sitting at 
the RO (i.e., Travel Board hearing) and his case would be 
remanded for this purpose.  The veteran did not respond, and 
thus the RO must schedule the veteran for a Travel Board 
hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



